05/18/2017




               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                     March 24, 2017

             CLAIRE NICOLA BELL v. TIMOTHY JOHN BELL

                Appeal from the Circuit Court for Hamilton County
                No. 10D2000       W. Jeffrey Hollingsworth, Judge
                     ___________________________________

                          No. E2016-01180-COA-R3-CV
                      ___________________________________

CHARLES D. SUSANO, JR., J., concurring.

       I concur in the majority’s determination that the evidence does not preponderate
against the trial court’s judgment (1) finding a material change in circumstances; (2)
holding that “the best interest of the children [is] that [Mr. Bell] be the Primary
Residential Parent;” and (3) awarding father 215 days of residential parenting time with
the balance of days awarded to mother.

        I write separately to address the trial court’s reaction to mother’s living
arrangement with Dr. Jane Jones. My focus is on the trial court’s statements regarding
this relationship and its ultimate conclusion with respect to it.

      The trial court made the following comments on this subject:

             Another change is that the Mother and the children are living
             with Dr. Jane Jones in a house owned by Dr. Jones in North
             Chattanooga. That is how the children are able to attend
             Normal Park. Dr. Jones testified about her close relationship
             with the children and the Mother and how she has no
             intention of “putting them out on the street.” However, Dr.
             Jones has no legal obligation to continue to support the
             Mother and the children and should the relationship sour or
             something happen to Dr. Jones, the Mother and the children
             will be without a home.

                                 *        *    *

             Although the Mother and the children are well provided for in
             Dr. Jones’ home, the Court has already expressed its concerns
             if the status should change or something happen to Dr. Jones.
        The majority correctly notes “[t]he Trial Court also was concerned with Mother’s
financial dependence upon Dr. Jones and contrasted that arrangement with Father’s
independence and relative stability.” I do not understand why father’s situation is
considered to be more stable than that of mother’s. See Tenn. Code Ann. § 36-6-
106(a)(10) (Supp. 2016) (alluding to the relative “length of time the child has lived in a
stable, satisfactory environment”). Both parents appear to be living in stable
environments. I don’t believe it is appropriate to speculate how long either situation will
last. While Dr. Jones could put mother and the children out of her house, the stable
situation that father is currently in could change tomorrow. Simply stated, I do not
understand why the trial court was critical of mother’s living arrangement with Dr. Jones.


                                                   _______________________________
                                                   CHARLES D. SUSANO, JR., JUDGE




                                           -2-